department of the treasury internal_revenue_service number release date date date legend org name of org num employer id date1 effective date uil org dear person to contact identification_number contact telephone number in reply refer to te_ge review staff _num last date for filing a petition with the tax_court this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons org has not been operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 you are not a charitable_organization within the meaning of sec_1_501_c_3_-1 you have a substantial nonexempt purpose you are operated for private benefit and your earnings inure to the benefit of private individuals based upon the above we are revoking your organization's exemption from federal_income_tax under sec_501 of the internal_revenue_code retroactively to date1 contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the tules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling the taxpayer advocates office taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations government entities oivision uil organization department of the treasury internal_revenue_service te_ge exempt_organizations examinations division commerce street mc dal dallas texas taxpayer_identification_number form 990-ez tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service local taxpayer_advocate if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely r c johnson director eo examinations enclosures publication publication report of examination letter catalog number 34809f schedule number or exhibit form 886-a rev date explanations of items tax identification_number year period ended name of taxpayer org number org name of organization legend issue whether an organization recognized as exempt under sec_501 c of the internal_revenue_code continues to qualify for exemption when inadequate records are maintained by the organization date1 effective date date2 first year end num ein facts an examination was conducted of the org at the residence of the president of the organization for the tax period ended date2 an interview was conducted with the president the bank statements and cancelled checks for the year under examination were reviewed and transaction journals were obtained for the year under examination and the subsequent year on date a letter was issued to the organization to request documents that were not reviewed at the examination on date a second request was issued to the organization along with a copy of the organization's determination application on date after a request for an extension of time a third request was made for the same documents by date the documents had not been received for review law internal_revenue_code irc sec_501 provides exemption from federal_income_tax to corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_1_501_c_3_-1 holds that an organization is not organized or operated exclusively for one or more of the purposes specified in subdivision i of this subparagraph unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_6001 provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under rc sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a explanations of items rev date tax identification_number year period ended schedule number or exhibit name of taxpayer org number sec_1_6033-2 provides that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of irc subchapter_f sec_501 and following chapter of subtitle a of the internal_revenue_code sec_6033 and chapter of subtitle d of the internal_revenue_code see sec_6001 and sec_1_6001-1 with respect to the authority of the district directors or directors of service centers to require such additional information and with respect to the books of accounts or records to be kept by such organizations in 640_fsupp_96 u s dist due to the taxpayer's failure to keep adequate_records the court held that the taxpayer failed to sustain its burden to show that it was qualified for federal tax exemption as a corporation organized and operated exclusively for religious and charitable purposes as required under sec_501 and that it was further qualified to receive deductible charitable_contributions under sec_170 the court found that the inadequate records failed to show that the taxpayer's operations did not inure to the private benefit of its officers as provided under sec_6001 the court found that as a prerequisite to an sec_6033 filing exemption it was necessary for the taxpayer to show it qualified as an sec_501 organization which it could not the case decision states there is no accurate record of cgm's expenses cgm's records show numerous checks issued to cash without receipts there is no record showing whether these funds were expended for operating costs given to the orphanage or used for other purposes for example a sum of dollar_figure in cash listed on cgm's books as expended for charity was kept in a safe by cgm's officers without any record of who received these funds or any indication in the records or corporate minutes that these funds were authorized in addition checks are frequently given to church employees or officers to allow them to convert them to cash without any record or receipt indicating the purpose of the expenditure cgm also pays certain personal expenses of its officers to compensate them for_the_use_of their homes and cars for cgm business without maintaining any adequate record of these arrangements or the payments government's position in order to claim tax-exempt status a corporation must keep records sufficient to show specifically its items of gross_income receipts and disbursements and show that it is entitled to the exemption as specified under sec_6001 and sec_1_6001-1 org failed to keep and provide records adequate to determine the full nature of its operations and failed to show that its operations do not inure in part to the private benefit of its officers as in 640_fsupp_96 u s dist the organization has not met the requirement for the sec_6033 filing exemption and has failed to meet the organizational_test of sec_501 thus no longer meeting the requirements to be recognized as exempt from tax under sec_501 conclusion org has failed to keep and provide adequate_records as required by sec_6001 and sec_6033 the organization has not met the organizational_test of sec_501 the organization is not exempt from tax under sec_501 accordingly the organization's exempt status is revoked effective date’ form_1120 returns should be filed for the tax periods after date1 department of the treasury-internal revenue service form 886-a catalog number 20810w publish no irs gov page
